 

Exhibit 10.1

 

HPT IHG PR, Inc.
HPT State Street TRS LLC
HPT TRS IHG-2, Inc.
Two Newton Place

255 Washington Street, Suite 300
Newton, Massachusetts 02458

 

July 23, 2020

 

Via FEDERAL EXPRESS AND EMAIL

 

NOTICE OF EVENT OF DEFAULT AND TERMINATION

 

InterContinental Hotels, Inc.

InterContinental Hotels Group Resources, Inc.

IHG Management (Maryland) LLC

InterContinental Hotels Group (Canada), Inc.

c/o Six Continents Hotels, Inc.

Three Ravinia Drive, Suite 100

Atlanta, Georgia 30346

Attn: Vice President of Operations

 

KHRG Allegro, LLC

KHRG State Street, LLC

Kimpton Hotel & Restaurant Group, LLC

222 Kearny Street - Suite 200

San Francisco, California 94108

 

Intercontinental Hotels (Puerto Rico) Inc.

c/o InterContinental Hotels Group

Three Ravinia Drive, Suite 100

Atlanta, Georgia  30346

Attn:  Robert Chitty

 

Re:The SVC/IHG Portfolio Agreements set forth on Schedule 1
(collectively, the “SVC/IHG Portfolio Agreements”)

 

Ladies and Gentlemen:

 

Reference is made to the SVC/IHG Portfolio Agreements. Capitalized terms used
and not otherwise defined in this letter shall have the meanings given such
terms on Schedule 1 or in the SVC/IHG Portfolio Agreements.

 

The IHG Parties did not pay the SVC Parties the full amounts of Owner’s Priority
(including, without limitation, Owner’s First Priority and Owner’s Pool B
Priority) and Minimum Rent that were due on July 1, 2020 under the SVC/IHG
Portfolio Agreements. After applying the entire remaining Deposit against the
shortfall, the balance due to the SVC Parties as of July 1 was $8,395,250.
Failure to pay all such amounts in full regardless of any inadequacy of Gross
Revenues or Operating Profits constitutes a Manager Event of Default under
Section 17.1 of the Management Agreements and an Event of Default under Section
12.1 of the PR Lease. Delinquent amounts accrue interest at the applicable
Interest Rate under each SVC/IHG Portfolio Agreement.

 

Pursuant to Section 10.3 of the Management Agreements and Section 12.1 of the PR
Lease, the SVC Parties elect to terminate the Management Agreements and the PR
Lease effective November 30, 2020.

 



 

 

 

InterContinental Hotels Group Resources, Inc., et. al.

July 23, 2020

Page 2

 

Failure to pay the full installments of Owner’s Priority and Minimum Rent due on
August 1, 2020 will constitute an additional Manager Event of Default under the
Management Agreements and an additional Event of Default under the PR Lease.

 

Pursuant to the SVC/IHG Portfolio Agreements, the IHG Parties may avoid the
termination of the SVC/IHG Portfolio Agreements by paying all amounts then due
on or before August 24, 2020.

 

This notice shall not be deemed as a waiver of any other Manager Events of
Default or Events of Default that may exist under the SVC/IHG Portfolio
Agreements, or any other defaults that may exist under any other agreements
related thereto, or any other rights or remedies that the SVC Parties might be
entitled to exercise under the SVC/IHG Portfolio Agreements or any related
agreement, at law and/or in equity. The SVC Parties may elect, prior to the
effective date of termination of the Management Agreements and the PR Lease, to
exercise their right to cause the IHG Parties to continue to manage one or more
of the hotels in accordance with Section 17.5 of the Management Agreements and
Section 5.3.1(k) of the PR Lease.

 

  Sincerely yours,       HPT IHG PR, Inc.   HPT State Street TRS LLC   HPT TRS
IHG-2, Inc.           By:    /s/ John G. Murray     John G. Murray     President

 

cc:InterContinental Hotels Group Resources, Inc.   IHG Management (Maryland) LLC
  InterContinental Hotels Group (Canada), Inc.   Intercontinental Hotels, Inc.  
c/o Six Continents Hotels, Inc.   Three Ravinia Drive, Suite 100   Atlanta,
Georgia 30346   Attn: General Counsel – Operations       KHRG Allegro, LLC  
KHRG State Street LLC   Kimpton Hotel & Restaurant Group   222 Kearney Street –
Suite 200   San Francisco, California 94108   Attn: General Counsel       Alston
& Bird LLP   One Atlantic Center   1201 West Peachtree Street   Atlanta, Georgia
30309   Attn: Timothy Pakenham, Esq.

 



 

 

 

SCHEDULE 1

SVC/IHG PORTFOLIO AGREEMENTS

 

1.Lease Agreement, dated as of February 16, 2005, between HPT IHG PR, Inc., as
landlord (“PR Landlord”), and Intercontinental Hotels (Puerto Rico) Inc., as
tenant (“PR Tenant”), as amended (as so amended, the “PR Lease”).



2.Management Agreement, dated as of July 1, 2011, among HPT TRS IHG-2, Inc. (for
itself and as successor by merger with HPT TRS IHG-1, Inc. and HPT TRS IHG-3,
Inc.), as owner (“Owner”), and Intercontinental Hotels Group Resources, Inc.,
IHG Management (Maryland) LLC, and Intercontinental Hotels Group Canada, Inc.,
as manager (collectively, “Manager”), as amended (as amended, the “Master
Management Agreement”).

 

3.Amended and Restated Management Agreement, dated as of February 1, 2017,
between Owner, as owner, and KHRG Allegro, LLC, as manager (“Chicago Allegro
Manager”) (the “Chicago Allegro Management Agreement”).

 

4.Amended and Restated Management Agreement, dated as of October 9, 2019,
between HPT State Street TRS LLC, as owner (“Chicago Owner”), and Kimpton Hotel
& Restaurant Group, LLC, and KHRG State Street, LLC, as manager (the “Chicago
Palomar Manager”) (the “Chicago Palomar Management Agreement”).

 

Definitions:

 

“IHG Parties” shall mean, collectively, PR Tenant, Manager, Chicago Allegro
Manager and Chicago Palomar Manager.

 

“Management Agreements” shall mean, collectively, the Master Management
Agreement, the Chicago Allegro Management Agreement and the Chicago Palomar
Management Agreement.

 

“SVC Parties” shall mean, collectively, PR Landlord, Owner and Chicago Palomar
Owner.

 



 

 